In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the proposed additional respondent Allstate Indemnity Company appeals from an order of the Supreme Court, Kings County (Johnson, J.), dated January 4, 2007, which denied its motion, inter alia, to vacate an order of the same court dated October 18, 2006, entered upon its consent, granting the petition.
Ordered that the order is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court correctly denied the appellant’s motion, inter alia, to *1059vacate the order entered upon its consent. Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.